Case 1:07-cr-00089-SPW Document 110 Filed 09/03/20 Page 1 of 3
Case 1:07-cr-00089-SPW Document 110 Filed 09/03/20 Page 2 of 3
                      Case 1:07-cr-00089-SPW Document 110 Filed 09/03/20 Page 3 of 3
 AO 245C (Rev. 9/19) Amended Judgment in a Criminal Case                                                                      Judgment -- Page 3

DEFENDANT:                    RICHARD R. LAUFER, III
CASE NUMBER:       CR 07-89-BLG-SPW-l
NOTE: Changes are identified by (*)

                                         CRIMINAL MONETARY PENALTIES
                                                             .
     The deDendant must pay t 1e tota cnm ma monetary pena Ities under t 1e sc I1edu I e of payments.
                                Assessment              JVTA                 AVAA                     Fine                               Restitution
                                                Assessment**         Assessment*
 TOTALS                                $.00            $ 0.00               $ 0.00                    $.00                              $11,795.00

            □               The determination of restitution is defened until   An Amended Judgment in a Criminal Case
                            (A0245C) will be entered after such determination.
            IZl             The defendant must make restitution (including community restitution) to the following payees in the
                            amount listed below.
                              See Doc. 70 for list of payees and conditions.
                              All restitution due lo Pug Mahon's ATTN: B.I shall now be disbursed to:
                              S.M,
                              269 W. Front St..
                              Missoula. MT 59802.


          If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However_ pursuant to 18 US.C.
          § 3664(i). all nonfederal victims must be paid before the United States is paid.




 D      Restitution amount ordered pursuant to plea agreement$
 D      The defendant must pay interest on restitution and a fine of more than$2,500, unless the restitution or fine is paid in full before
        the fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 36 I 2(f). All of the payment options on Sheet 6 may be
        subject to penalties for delinquency and default, pursuant to 18 U .S.C. § 36 I 2(g).
 D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:
        IZ] the interest requirement is waived for the        D fine                                IZ] restitution
        D     the interest requirement  for  the              □ fine                                D restitution is modified as follows:
*Amy. Vicky, and Andy Child Pornography Victim Assistance Act of 2018. Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015. Pub. L. No. 114-22
** * Findings for the total amount of losses are required under Chapters 109A. 110. I I 0A. and I 13A of Title 18 for offenses committed on or arter
September 13. 1994. but before April 23. 1996.
